Citation Nr: 0525385	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for post operative navicular fracture, left foot.

2.  Entitlement to service connection for headaches as 
secondary to the service connected disability of residuals, 
closed head trauma, with cervical, dorsal strain.

3.  Entitlement to service connection for depression as 
secondary to the service connected disability of residuals, 
closed head trauma, with cervical, dorsal strain.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 through May 
1989.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of entitlement to service connection for headaches 
and depression secondary to the service connected disability 
of residuals, closed head trauma, with cervical, dorsal 
strain are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's left foot disability is currently 
manifested by a scar hypersensitive to touch over the left 
arch on the medial aspect, a left arch which is noticeably 
decreased and flatter than the right, a left heel 
approximately 5 degrees or more of valgus, an abnormal gait 
and overall moderately severe disability.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for post 
operative navicular fracture, left foot, are met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
February and April of 2003.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), she was provided 
with specific information as to why her claims were being 
denied, and of the evidence that was lacking.   

Finally, with respect to element (4), the Board notes that 
the RO's February and April 2003 letters generally informed 
the veteran that it was necessary to send any evidence to VA 
in her possession that pertains to her claim.  In addition, 
the RO issued a statement of the case (SOC) in March 2004 
that contained the complete text of 38 C.F.R. § 3.159, from 
which the Court took the fourth element of notification.  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence she might have had.  Furthermore, there is 
no allegation from the veteran that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of this claim.  In fact, a June 2004 contact 
form in the claims folder shows that the veteran has no 
further evidence with regard to her claims.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in her 
possession.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records, private 
medical records, VA medical records, and VA examination 
reports.  The veteran has not identified any outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  
  
The veteran contends that her service connected left foot 
disability is more disabling than currently evaluated.  The 
veteran's left foot disorder is rated under diseases of the 
musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5284 (2004).  Under this code, a 10 
percent rating contemplates moderate impairment, a 20 percent 
contemplates moderately severe impairment, and a 30 percent 
rating contemplates severe impairment. With actual loss of 
the use of the foot, a 40 percent rating is applicable.  Id.  
The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2004).

Evidence relevant to the current level of severity of the 
veteran's left foot disability includes the report of a VA 
orthopedic examination conducted in August 2003.  At that 
time, the veteran complained of pain in her left foot.  On 
physical examination, the examiner noted that vascular status 
was normal.  There was no edema noted and all neurological 
capacities were intact.  A well-healed scar was noted over 
the left arch on the medial aspect.  This scar appeared 
normal but was hypersensitive to touch.  Skin temperature was 
normal.  There was no evidence of mottling or hyperhidrosis.  
The toe nails were normal.  On musculoskeletal examination, 
the examiner noted that on gross inspection with the patient 
standing, the left arch was noticeably decreased and flatter 
than the right.  The veteran's heel on the left side was 
approximately 5 degrees or more of valgus where the right 
heel is neutral to the weight-bearing surface.  There was 
significant pain on palpation at the insertion of the 
navicular, and about a 2 to 3 cm area of the insertion of the 
tibialis posterior tendon.  There was no bone abnormality 
palpated or noted on X-ray.  The veteran's navicular and 
articulation with the cuneiform and talus appeared normal.  
There was no dislocation of other abnormality with the bone 
to indicate a degenerative process, fracture, dislocation, or 
non-union.

The August 2003 examiner diagnosed the veteran with status 
post navicular surgery, left foot, with continued pain and 
flattening of medial arch with hypersensitivity over the 
area, and chronic tibialis posterior tendon insertional 
tendonitis of the left arch.  In the examiner's opinion, the 
veteran had an additional 25 percent of functional loss due 
to pain.  The veteran had a markedly abnormal gait favoring 
the left side and she was non-propulsive on the left side.  
She had functional impairment, which was evident with her 
abnormal gait and inability to stand or walk long distances.

Also of record are VA outpatient treatment records dated from 
August 2002 through September 2003 and private medical 
records dated from December 1996 through January 2003.  These 
records reflect ongoing complaints of, and treatment for, 
bilateral foot pain, neck and back pain, psychiatric 
problems, and chronic tension headaches.

After a review of the evidence, the Board concludes that the 
veteran's residuals of post operative navicular fracture of 
the left foot more nearly approximate the level of impairment 
associated with a 20 percent evaluation.  As was stated in 
the August 2003 VA examination report, the veteran has a 
markedly abnormal gait favoring the left side, hypersensitive 
scarring and pain.  Such findings demonstrate that this 
disability is more than moderately disabling.  Considering 
the overall foot impairment and by resolving reasonable doubt 
in the veteran's favor, the Board concludes that the 
veteran's residuals of post operative navicular fracture of 
the left foot warrant the higher evaluation of 20 percent 
under DC 5284.  

As for the potential for a yet higher rating, the Board finds 
that the totality of the evidence reflects symptoms 
warranting no more than a 20 percent rating under the 
applicable criteria.  The Board has also considered a 
separate evaluation for scarring, but bases its current 
rating in part on the limitation of function caused by the 
scarring.  Rather than assigning a 10 percent evaluation for 
foot impairment and 10 percent for scarring, the Board finds 
that a 20 percent evaluation for moderately severe impairment 
of the foot is a more accurate assessment of the resulting 
disability.  See 38 C.F.R. §§ 4.14, 4.20, Diagnostic Codes 
5284 and 7802-7805.   There is no evidence that the veteran 
requires an assistive device such as a cane, crutches, a 
walker, or orthotics.  On physical examination there was no 
edema noted and neurological function was grossly intact.  
Furthermore, there is no X-ray evidence of any abnormality to 
the bone to indicate a degenerative process, fracture, 
dislocation, or non-union.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the foot, consideration of other diagnostic codes 
for evaluating the disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  See Butts v. Brown, 
5 Vet. App. 532 (1993).
    
The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's left foot disorder, standing alone, causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of 20 percent under DC 5284 for the 
veteran's postoperative navicular fracture of the left foot.


ORDER

A disability rating of 20 percent for post operative 
navicular fracture, left foot, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A.  Review of the claims folders fails to 
reveal notice from the RO to the veteran that complies with 
VCAA notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).  A January 2003 VA outpatient treatment report 
shows a diagnosis of probable mood disorder secondary to the 
veteran's medical condition (chronic pain).  Given this 
opinion and the uncertainty as to the veteran's psychiatric 
condition and etiology of any diagnosed psychiatric disorder, 
on remand she should also be afforded an appropriate VA 
examination to resolve this matter.  See Horowitz v. Brown, 5 
Vet. App. 217 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
her claim of service connection for 
headaches as secondary to the service 
connected disability of residuals, closed 
head trauma, with cervical, dorsal 
strain.

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in her possession that pertains 
to her claim.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine whether the veteran suffers 
from an acquired psychiatric disorder, 
and, if so, the examiner should opine as 
to the etiology of the diagnosed 
disorder.  The claims folders must be 
made available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folders were 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  

The examiner should specifically review 
the service medical records, including 
the separation evaluation showing a 
normal psychiatric system; the December 
2002 VA psychiatric examination report, 
with a diagnosis of depression and Axis 
IV financial and primary support group 
problems; and a January 2003 VA 
outpatient treatment report showing 
probable diagnosis of mood disorder 
secondary to chronic pain.  The examiner 
should state whether the veteran suffers 
from an acquired psychiatric disorder, 
and, if so, the examiner should then give 
an opinion as to whether or not there is 
a 50 percent probability or greater that 
the veteran's psychiatric disorder was 
caused by any of her service connected 
disabilities.

3.   The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete, and if additional 
evidence is obtained, the claim should be 
readjudicated.  If the claim remains 
denied the RO must furnish the claimant 
and her representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


